Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene T. Holmes appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2012) complaint. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 84(b). Because Holmes does not challenge in his informal brief the basis for the district court’s disposition but instead appears to raise new claims, he has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.